     Case 1:20-cr-00220-NONE-SKO Document 24 Filed 04/19/21 Page 1 of 3


1     PHILLIP A. TALBERT
      Acting United States Attorney
2     JOSEPH D. BARTON
      Assistant United States Attorney
3     2500 Tulare Street, Suite 4401
      Fresno, CA9372l
4     Telephone: (559) 497 -4000
      Facsimile: (559) 497-4099
5
      Attorneys for Plaintiff
6     United States of America
7

8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
       UNITED STATES OF AMERICA                           Case No. 1:20-cr-00220-NONE-SKO
12
                      Plaintiff,                          STIPULATION TO VACATE STATUS
13                                                        CONFERENCE AND SCHEDULE
                                                          CHANGE OF PLEA; ORDER
14
             v.
15
       JOSE LUIS TORRES CONTRERAS, aka
16     Felix Espinoza-Vigil, Jose Torres-Contreras,       DATE: April 21, 2021
       Jose Contreras-Torres, Jose Luis Torres,           TIME:  1:00 p.m.
17                                                        JUDGE: Hon. Sheila K. Oberto
                      Defendant.
18

19
             IT IS HEREBY STIPULATED by and between the parties through their respective
20
      counsel that the Status Conference scheduled for April 21, 2021, at 1:00 p.m., may be vacated
21
      and the case scheduled for a Change of Plea before the Honorable Dale A. Drozd on May 13,
22
      2021. The parties agree that time under the Speedy Trial Act shall be excluded through May 13,
23
      2021, in the interests of justice, including but not limited to, the need for effective defense
24
      preparation and defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
25
      3161(h)(7)(B)(i) and (iv).
26
      //
27
      //
28
      //
     Case 1:20-cr-00220-NONE-SKO Document 24 Filed 04/19/21 Page 2 of 3


1     //
2     The parties further agree that the ends of justice served by taking this action outweigh the best

3     interests of the public and of the Defendant to a speedy trial.

4
5            IT IS SO STIPULATED.
6

7      Dated: April 16, 2021                              /s/ Alexia Torres Stallings
                                                          ALEKXIA TORRES STALLINGS
8                                                         Counsel for Jose Luis Torres Contreras
9
       Dated: April 16, 2021                              /s/ Joseph Barton
10
                                                          JOSEPH BARTON
11                                                        Assistant United States Attorney
                                                          Counsel for Plaintiff
12                                                        United States of America

13

14

15
16

17

18

19
20

21

22

23
24

25

26

27

28
     Case 1:20-cr-00220-NONE-SKO Document 24 Filed 04/19/21 Page 3 of 3


1     PHILLIP A. TALBERT
      Acting United States Attorney
2     JOSEPH D. BARTON
      Assistant United States Attorney
3     2500 Tulare Street, Suite 4401
      Fresno, CA9372l
4     Telephone: (559) 497 -4000
      Facsimile: (559) 497-4099
5
      Attorneys for Plaintiff
6     United States of America
7

8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA                           Case No. 1:20-cr-00220-NONE-SKO
12                    Plaintiff,
13           v.
14     JOSE LUIS TORRES CONTRERAS, aka                    ORDER
       Felix Espinoza-Vigil, Jose Torres-Contreras,
15     Jose Contreras-Torres, Jose Luis Torres,
16                    Defendant.
17

18                                               ORDER
19           Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
20    for April 21, 2021, at 1:00 p.m. is vacated and the case is scheduled for a Change of Plea on May
21    13, 2021, before the Honorable Dale A. Drozd. The period through May 13, 2021, inclusive, is
22    excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
23           IT IS SO ORDERED.
24

25
      Date: April 16, 2021
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      3
